DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
On 04 October 2021 Applicant filed a Reply that amends claim 1 but such amendment does not advance prosecution as it injects indefinite claim language that does not distinguish over the applied art of record as further explained below.
Response to Arguments
Applicant's arguments filed 04 October 2021 have been fully considered but they are not persuasive.
In response to the main 35 USC 103 rejection applying Murray, Kim, DeWind and Tijerina, Applicant starts their argument by mischaracterizing the claim limitations for which Murray is not relied upon to disclose.  Compare the three bullet points on pages 6-7 of the Reply with the list of limitations a)-c) on pages 7-8 of the last office action.  Most notable is that Applicant does not appear to recognize that Murray discloses a thin-film display device (OLED display) or that this thin film display device may be located on an interior door that displays video images viewable by the driver as per [0006], [0024] and as further discussed in the last office action.  
Furthermore, DeWind does not limit his disclosed concepts (e.g. of a camera display laterally adjacent to control function images that do not overlie the camera display) to be incorporated into a rearview mirror assembly but also contemplates other locations such as into an instrument panel portion of a vehicle.  Moreover, Kim provides 
Applicant also argues, page 8, that DeWind’s icons or other indicia indicating function of inputs 76 are disposed on the frame/bezel 72b or that display 60 may display the related function of the inputs 76 at an area near the respective input 76.  As such, Applicant argues that DeWind’s control function images do not overlie the camera display but only displays the relation function of the inputs 76 at an area near the input 76.
In response, DeWind’s teachings are not so limited as Applicant suggests.  As noted previously, DeWind discloses in [0244]-[0246] that these interface inputs may be graphic/text/iconistic overlays each of which is a “control function image” that has a related control.  See also the touch sensors that are incorporated into the display in [0223]-[0226]; [0236] that are provided in conjunction with the overlays/icons to provide control function selection.  Note in particular that [0130, [0236] discloses a touch screen embodiment in which touch sensors with associated icons are displayed on display device/touch screen to provide menu driven controls or selections (control function images) using the touch screen display.  Furthermore, the control function images (graphic/text/iconic overlays) are spatially arranged in the figures such that they do not overlie the camera display—in other words, the control function images are provided in a separate area than the camera display such as, in some embodiments, on the bezel, but in other embodiments involving touch screens with icon overlays, the control 
See also Fig. 53 of DeWind showing a camera video source 710, on-screen display (OSD) controller 720 and display 730 further discussed in [0245], [0249]-[0250] in which the OSD includes graphical overlays (control function images) on a video screen viewable by the driver that are overlayed on (or adjacent to per Fig. 15, [0130] touch screen LCD) video images from the camera.  In other words, the icon graphics 76 for the control function images are not constrained to be superimposed directly on top and overlying the video screen 60 area displaying the video but may be overlayed laterally adjacent to the video screen 60 area displaying the video as shown in the Fig. 15 so that the camera images of the vehicle’s surroundings being displayed by video screen 60 are not obscured by the controls 76.  These video images on video screen 60 may include rear view images and video from other cameras mounted elsewhere on the vehicle as per [0250].
Applicant further argues, page 9, that DeWind’s bezel 72b is not understood to be a thin-film display device.  Again, Applicant does not seem to appreciate the breadth of DeWind’s teachings which includes buttons on the bezel but which also includes touch screen embodiments in which the control function images are arranged as claimed as further outlined above and in the prior art rejection.
The arguments against Tijerina, page 10, are not persuasive and focus on features for which Tijerina is not relied upon to establish obviousness.  Instead, this reference provides evidence that it is conventional to mount cameras elsewhere in the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10, 11, and 13-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 has been amended to recite “a camera display laterally adjacent and forward of the control function image(s) in motor vehicle position whereby the control function image(s) does/do not overlie the camera display”.  The arrangement of the camera display and control function image(s) is now unclear and confusing.  Moreover, the term “motor vehicle position” has not been sufficiently defined within the claim to provide what appears to be an intended frame of reference.  From the arguments, it appears that Applicant intended to describe the positional arrangement of the display and control function image(s) when the interior trim part is mounted on a 
Claims 2-8, 10, 11, and 13-23 are indefinite because of they depend from claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 6, 7, 8, 10, 14, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Murray (US 2012/0051067), DeWind (US-2006/0164230 A1), Kim (EP 3006269 A1) and Tijerina (US 20160297362 A1).
Claim 1
In regards to claim 1, Murray discloses an interior trim part of a motor vehicle {see Figs. 1 and 2, lighting display 14 is an interior trim part that may be located on, for example, a dashboard or door panel per paragraph [0024] and serves as an interior trim part of a motor vehicle} which comprises:



a thin-film display device which, as seen from the motor vehicle interior, is arranged behind the shaped part or is integrated therein,  {lighting member 22A, 22B, Figs. 3, 5 which may be an OLED per paragraph [0025] while noting that OLEDs are thin film display devices per paragraphs [0005]-[0006], [0038] and claim 6}, and
a control device configured to activate the thin-film display device such that the thin-film display device latter transmits through the shaped part into the interior of the motor vehicle {the lighting display may use the OLED as a light source such that images 28A, 28B may be painted on printed thereon per paragraph [0026] OR the OLED display may be used to display dynamic images and videos per paragraphs [0006] and [0038].  In order to display the dynamic images and videos using the OLED 22A, 22B a highly conventional and implied control device/display driver would be a necessary component to activate the thin-film display 

wherein the interior trim part is an applique of an interior door panel {see [0024] disclosing that the OLED display may be located on an interior door.  See Figs. 2-6 for “applique”}, and
.
Although Murray discloses an interior trim part of motor vehicle that includes OLED display 14 that is a “functional light” that displays video imagery and is used to provide a human-machine interface (HMI) that includes controls and video imagery on an interior panel of a side door {[0006], [0024]}, Murray is not relied upon to disclose than this thin film OLED display includes:
one or more control function image(s) to adjust at least one operator adjustable operation function(s) of the motor vehicle and related control device configured to activate the thin-film display device such that the thin-film display device display the control function image(s);
b) that the video images are a camera display laterally adjacent and forward of the control function image(s) in motor vehicle position, whereby the 
c) a control device configured to activate the thin-film display device such that the thin-film display device transmits image(s) through the shaped part into the interior of the motor vehicle.
DeWind is an analogous reference because it is in the same field of vehicle interior displays and human-machine interfaces.  See abstract, Figs. 6, 19-29, 53, and 54; paragraphs [0002], [0082] and citations below.  DeWind also teaches: 
one or more control function image(s) to adjust at least one operator adjustable operation function(s) of the motor vehicle and related control device configured to activate the thin-film display device such that the thin-film display device display the control function image(s) {see Fig. 15 reproduced below and [0130] teaching a display panel 60 that includes user interface inputs 76 such as touch sensors and proximity sensors that may be used to control or adjust accessories or features of the mirror assembly and/or vehicle.  See also [0244]-[0246] discussing that these interface inputs may be graphic/text/iconistic overlays each of which is a “control function image” that has a related control.  See also the touch sensors that are incorporated into 
a camera display laterally adjacent and forward of the control function image(s) in motor vehicle position, whereby the control function image(s) does/do not overlie the camera display, wherein the control device is further configured to display camera images on the camera displayoverlays) are spatially arranged in the figures such that they do not overlie the camera display—in other words, the control function images are provided in a 

See also Fig. 53 showing a camera video source 710, on-screen display (OSD) controller 720 and display 730 further discussed in [0245], [0249]-[0250] in which the OSD includes graphical overlays (control function images) on a video screen viewable by the driver that are overlayed on (or adjacent to video images per Fig. 15 and [0130] touch screen LCD embodiment) video images from the camera.  
In other words, the icon graphics 76 for the control function images are not constrained to be superimposed directly on top and overlying the video screen 60 area displaying the video but may be overlayed laterally adjacent to the video screen 60 area displaying the video as shown in the Fig. 15 so that the camera images of the vehicle’s surroundings being displayed by video screen 60 are not obscured by the controls 76. See also [0130], [0236] for touch screen embodiment for inputting commands via integrated control function images which would have no need for separate touch sensors while also displaying the video.  Further, these video images on video screen 60 
Further in regards to the “laterally adjacent and forward of the control function image(s) in motor vehicle position note the 112(b) rejection above.  Even under Applicant’s intended-but-not-expressed-meaning the combined display is clearly taught by Murray, DeWind and Kim as being locatable/mountable on the side door of a vehicle such that the spatial arrangement of the control function images and camera display of DeWind would have the control function images and camera display in the claimed arrangement}.


    PNG
    media_image1.png
    428
    900
    media_image1.png
    Greyscale


It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Murray’s interior trim part of motor vehicle that includes OLED display 14 that is a “functional light” that displays video imagery and is already used to provide a 
 i) Murray’s human-machine interface (HMI) uses an OLED that already suggests “control function images” due to being both an interface and a display while DeWind provides conventional details of “control function images” amounting to well-known, conventional touch-screen interfaces using icons as control “buttons”/”control function images”; 
ii) doing so would simplify mass production of vehicle HMI controls by using a different graphic image on the same LCD display for each of the various vehicle models and control configurations; 
iii) DeWind does not limit his disclosed concepts to be incorporated into a rearview mirror assembly but also contemplates other locations such as into an instrument panel portion of a vehicle while noting that Kim provides evidence that 
 iv)  doing so would improve user convenience for controlling the vehicle by having the control input location laterally adjacent to a graphic image of the portion being controlled as motivated and taught by DeWind; and/or
 v) doing so merely combines prior art elements according to known methods to yield predictable results.
Kim is a highly analogous garnish assembly mounted to interior door trim of a vehicle that includes a display panel 21 (LCD or OLED) and a touch panel 30 that are installed behind a garnish panel.  See paragraphs [0002], [0026]-[0030] and Figs. 1-3, particularly Fig. 1 copied below.  Moreover, this garnish is mounted to an instrument panel located on a side door of a vehicle per [0003]-[0004] and Fig. 1 illustrating an interior side door panel location.
Kim also teaches c) a display driver 22 (control device) that actives the thin-film display device (display panel 21) and transmits an image through a shaped part (garnish 10).  See Fig. 2 and paragraphs [0027]-[0033].  Still, further the display 21 is a touch panel per [0030] and may simultaneously display symbols, pictures, and video per [0029] while also being able to accept touch inputs from a user making it highly suitable for modifiable for displaying vehicle camera images and laterally adjacent control function images such as those taught by DeWind.

    PNG
    media_image2.png
    532
    992
    media_image2.png
    Greyscale


It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have utilized Kim’s display driver 22 as a control device to drive/activate the thin-film display of Murray such that, when combined with DeWind the touch screen thin-film display device transmits the control function image(s) through the shaped part into the interior of the motor vehicle because Murray implies the use of such a display driver by disclosing the display of images/video and some means is necessary to enable such display.
Although the base combination discloses supplementing or replacing the images and although DeWind’s video images on video screen 60 may include rear view images and video from other cameras mounted elsewhere on the vehicle in [0250]; the base combination is not relied up to disclose that d) the camera images replace or supplement images from a side-view mirror of the motor vehicle.
	Tijerina is a highly analogous reference for mirror supplemental/replacement systems for a vehicle that includes side mounted cameras 105, 107 and side-mounted d) side-mounted displays (121, 123) within the viewing range of the driver and such that the camera images replace or supplement images from a side-view mirror of the motor vehicle {see [0027]-[0029], [0035], [0047]-[0048].  Furthermore, these sections provide evidence it is conventional to mount cameras elsewhere in the vehicle such as on the side of the vehicle to provide video images for a display that supplements or replaces the side-view mirror.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination such that the videos displayed by the base combination of Murray, DeWind and Kim that includes side door instrument panels  implemented with touch screen display panels that may display button icons (functional images) and video images to include camera images that replace or supplement images from a side-view mirror of the motor vehicle as taught by Tijerina because Murray already mentions a side door mounted display in [0024] and displays video imagery while providing a HMI per [0006]; because DeWind does not limit his disclosed concepts to be incorporated into a rearview mirror assembly (per, e.g., [0250] but also contemplates other locations such as into an instrument panel portion of a vehicle while noting that Kim provides evidence that interior side doors conventionally include instrument panels and that such side door instrument panels maybe be implemented with touch screen display panels that may display button icons (functional images) and video images; and because Tijerina motivates providing side imagery to eliminate blind spots per paragraph [0048] and claim 8 and DeWind also provides a suggestion in 
Claim 4
In regards to claim 4, Murray discloses [the interior trim part according to claim 1,] wherein the shaped part is formed in three dimensions (see Fig 5 and paragraph [0024] and [0028]).
Claim 5
In regards to claim 5, Murray discloses [the interior trim part according to claim 1,] wherein the shaped part is transparent or partially transparent {see paragraphs [0025]-[0026] where substrate 20A, 22A is disclosed as being substantially transparent}.
Claim 6
In regards to claim 6, Murray discloses [the interior trim part according to claim 1], wherein the thin-film display device comprises an OLED (organic light-emitting diode) display, TFT (Thin Film Transistor) display, LCD (liquid crystal) display, or SED (surface conduction electron emitter) display {see paragraphs [0004]-[0005] in which OLED is disclosed while noting that the other claimed options are each highly conventional and would likely be considered obvious variants if future amendments require such other options}.
Claim 7
In regards to claim 7, Murray discloses [the interior trim part according to claim 1,] wherein the thin film display device comprises a transparent or partially transparent 
Claim 8
In regards to claim 8, Murray discloses [the interior trim part according to claim 1,] wherein touch sensors or proximity sensors are integrated into at least one of the thin-film display device and the shaped part {see paragraph [0006] disclosing that the OLED can be used as a functional light to provide a human-machine interface including switches and controls in a vehicle display or to provide a dynamic decorative surface thus providing evidence of the highly conventional use of integrating touch and proximity sensors into thin-film displays}.  
	Assuming, in arguendo, that Murray does not disclose touch sensors or proximity sensors integrated into the thin-film display device, DeWind provides clearer evidence that such sensors are highly conventional.
In particular, DeWind also teaches wherein touch sensors or proximity sensors are integrated into at least one of the thin-film display device and the shaped part (see paragraph [0244]-[0246] discussing graphic/text/iconistic overlays each of which is a “control function image” that has a related control.  See also the touch sensors that are 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Murrays human machine interface for a vehicle that uses a thin film display to include touch sensors or proximity sensors integrated into the thin-film display device as taught by DeWind because doing so would simplify mass production of vehicle controls by using a different graphic image on the same LCD display for each of the various vehicle models, because it would improve user convenience for controlling the vehicle seat by having the control input location aligned with a graphic image of the seat mode (portion) being controlled and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 10
In regards to claim 10, Murray discloses [the interior trim part according to claim 9], wherein the control device is configured to display the control element at a position where a touch sensor or proximity sensor is integrated into at least one of the thin-film display device and the shaped part {see the citations, explanations and obviousness rationale above for claim 8 which also encompasses the control element positioning specified in claim 10}
Claim14
Although Murray discloses displays 14, 14A, 14B displaying dynamic images and videos per paragraphs [0006] and [0038], Murray is not relied upon to disclose but 
Claim 23
In regards to claim 23, Murray discloses [the interior trim part according to claim 1] which also comprises a support (transparent layer 40C, 40D) is mounted, wherein the support (40C) has a decorative cover layer (printed image per paragraph [0037] forms a decorative cover layer of ink) which is arranged between the support and the shaped part, wherein the shaped part (20C, 20D) and the thin-film display device (22C, 22D) are designed such that the decorative cover layer is visible in the interior of the motor vehicle through the shaped part and the thin-film display device (see Figs. 7 and particularly 9 along with paragraphs [0029]-[0031] explaining the shaped part 20C/D may be transparent).  See Figs. 1, 2, 7 and 9 and corresponding disclosure in the specification.




s 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Murray, Kim, DeWind and Tijerina as applied to claim 1 above, and further in view of Kawamura (US 20060045485).
Claims 2 and 3
Although Murray clearly discloses a shaped part and even that such a shaped part is transparent, Murray is not relied upon to disclose [the interior trim part according to claim 1], wherein the shaped part comprises at least one glass layer.
Kawamura is analogous at least because it includes solutions to the common problem of protecting displays in demanding environments such as a personal cell phone.
Kawamura also teaches a shaped part arranged on the side of the apparatus that faces the user and which has a transparent portion (window).  See liquid crystal protection cover 52 in paragraph [0064] and Fig. 7.  
In regards to claim 2, Kawamura further teaches that protecting a LCD display (7) further includes using at least one glass layer (cover glass 53, paragraph [0050], [0064], Fig. 7).
In regards to claim 3, Kawamura further teaches wherein the shaped part has a multi-layered structure, at least one of the layers being made of glass (See Fig. 7 in which the shaped part includes multiple layers including protective cover 52, cover glass 53 and LCD 7).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have implemented Murray’s shaped part as a multi-layered structure at least .


Claims 15, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Murray, Kim DeWind and Tijerina applied to claim 1 above, and further in view of Park (USP 9,841,634).
Claim 15
In regards to claim 15, Murray clearly discloses a display device for displaying video and the combination of Murray and DeWind renders obvious a camera display, but the base combination is not relied upon to disclose “wherein the camera display is provided by a second display device which is arranged behind the thin-film display device, and the control device is configured to display the camera images on the second display device.”
Park is from the same field of thin film display arrangements and is, therefore, analogous art.  Park also teaches an thin film display structure including a first display device and a second display device which is arranged behind the thin-film display device, and the control device is configured to display the camera images on the second display device (first and second display panels 11, 12 in fig. 3 and column 5, lines 35-45 while Fig. 3 clearly illustrates display panel 11 being arranged behind display panel 12 as claimed).
In regards to the “camera images” and “camera display” see DeWind which is applied above to teach these limitations.
 second display device which is arranged behind the thin-film display device, and the control device is configured to display the camera images on the second display device as taught by Park with the recognition that DeWind teaches the camera images and camera display limitations because doing so enables a 3D image to be formed as explicitly motivated by Park in column 4, lines 46-57 and abstract}.
Claim 16
In regards to claim 16, Murray clearly discloses a display device for displaying video (a camera recording) as noted above, but Murray is not relied upon to disclose
[the interior trim part according to claim [[14]] 15], wherein the thin-film display device is transparent at a position where it overlaps the second display device, or has a cut out, so that the second display device is visible in the interior of the motor vehicle through the thin-film display device.
Park teaches a thin-film display device that is transparent at a position where it overlaps the second display device {see Fig. 3 showing display panels 11, 12 overlapping each other while noting that the backlight display panels 11, 12 will be transparent when driven by an image/video having a white area}, or has a cut out, so that the second display device is visible in the interior of the motor vehicle through the thin-film display device {display panel 11 is visible through the thin film display device (display panel 12) such that the backlight 20 shines through the stacked panels to 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination and specifically Murray’s display device displaying images/video to use a display structure having a first display device (thin film display) wherein the thin-film display device is transparent at a position where it overlaps the second display device, or has a cut out, so that the second display device is visible in the interior of the motor vehicle through the thin-film display device  as taught by Park because doing so enables a 3D image to be formed as explicitly  motivated by Park in column 4, lines 46-57 and abstract}.
Claim 17
In regards to claim 17, Murray discloses [the interior trim part according to claim 16], wherein the second display device comprises a LCD or OLED thin film display {lighting member 22A, 22B, Figs. 3, 5 which may be an OLED per paragraph [0025]}.


Claims 13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Murray, Kim, DeWind and Tijerina as applied to claim 1 above, and further in view of Martin (US 20070146344 A1).
Claim 13
In regards to claim 13, Murray is not relied upon to disclose but Martin teaches a tracking device for detecting a gesture, movement of a head and/or eye movement (see 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Murray’s vehicle display to include a tracking device for detecting a gesture, movement of a head and/or eye movement as taught by Martin because doing so enables the differential brightening of the display which conserves energy as explicitly motivated by Martin in paragraphs [0002]-[0004], and [0043]}.
Claim 18
In regards to claim 18, the base combination and in particular DeWind and Tijerina teaches displaying camera images (see above).  The base combination is not relied upon to disclose but Martin teaches [the interior trim part according to claim 13,] wherein the control device is configured to control the display of the camera images in response to an output signal of the tracking device {see paragraphs [0037]-[0038] which performs differential highlighting/brightening of the display to highlight the corresponding focus/gaze point/area as further explained below in relation to claim 19}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination’s vehicle display that includes camera images such that the control device is configured to control the display of the camera recording in response to an output signal of the tracking device as taught by Martin because doing so enables the differential brightening of the display which conserves energy as explicitly motivated by Martin in paragraphs [0002]-[0004], and [0043]}.
Claim 19
In regards to claim 19, the base combination and in particular DeWind and Tijerina teaches displaying camera images (see above).  The base combination is not relied upon to disclose but Martin teaches [the interior trim part according to claim 18] wherein control device is configured to control the display of the camera images (paragraph [0009] auto dash display which may display a car camera video):
to lighten up if the tracking device outputs a signal indicating that the driver looks at the camera region or the second display device, and to be dimmed if the tracking device outputs a signal indicating that the driver has not looked at the camera region or the second display device for a predetermined threshold amount of time {see paragraphs [0037]-[0038] which performs differential highlighting/brightening of the display to highlight the corresponding focus/gaze point/area such that the focus area has a higher brightness (lighten up) relative to the area outside the focus point (e.g. the “camera region”/display region not being focused on by the user) which is dimmed relative to the focus point.  It is further noted that brightness, like distance, is a relative value.  As to the predetermined threshold amount of time see paragraph [0045] in which the focus point is processed as a “mouse trail” in which the prior focus point undergoes a dimming function that dims at a defined rate (dims over predetermined threshold time period)}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination’s vehicle display that includes camera images such that that the control device is configured to control the display of the 

Claim 20
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Murray, Kim, DeWind,and Martin as applied to claim 13 above, and further in view of Lu (US 20170221425 A1).
Although the combination of Martin, Kim, DeWind and Murray renders obvious eye tracking for a vehicle display, this base combination is not relied upon to disclose but Lu teaches [the interior trim part according to claim 13}, wherein the tracking device (visual tracking device 106, Fig. 4 for vehicle display, paragraph [0002]) is configured to detect a driver’s viewing angle relative to the camera region or the second display device and wherein the control device is configured to adjust the display of the display of the camera images in response to the detected viewing angle {see paragraphs [0012], [0037]-[0044], [0062] in which a visual tracking device acquires gaze direction and adjust  the display device based on the detected gaze direction}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention .

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Murray, DeWind, Tijerina, and Kim as applied to claim 14 above, and further in view of Bauer (US 20190270410 A1).
Claim 21
Although the base combination renders obvious a vehicle display it is not relied upon to disclose a blind spot detection device, wherein control device is configured to generate a warning feature in the display of the camera images in response to an output signal from the blind spot detection device.
Bauer is a highly analogous reference that teaches a video display 16 for a vehicle with a backup camera 12.  Bauer also teaches a blind spot detection device (video processor 118, Fig. 22), wherein control device is configured to generate a warning feature in the display of the camera images in response to an output signal from the blind spot detection device {see paragraphs [0004], [0013], [0051]-[0055] displaying a  graphic overlay or icon indicating a side blind spot detection}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 
Claim 22
Although the base combination renders obvious a vehicle display it is not relied upon to disclose wherein control device is configured to generate a warning feature in the display of the camera images in response to a driving state of the vehicle and/or in response to the detection of a road condition.
See rejection of claim 21 above in which the graphic overlay or icon indicating a side blind spot detection corresponds to the “warning feature” and wherein the blind spot detection is a “driving state of the vehicle and/or in response to the detection of a road condition”.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Murray, Kim, DeWind and Tejerina as applied to claim 1 above, and further in view of Georgiev  (US 20180029502 A1).
Claim 11
Although Murray discloses a human machine interface having various switches and controls for a vehicle (paragraph [0006] that may be located door panel per paragraph [0024]) and the combination of Murray and DeWind render the control 
Georgiev discloses a human machine interface having various switches and controls for a vehicle wherein the control function image(s) comprises one or more seat adjustment image(s) {see Fig. 1A, 3 and 5A-F, 6 and 7 and paragraphs [0003], [0012]-[0015], [0051], [0053]}. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Murray’s human machine interface having various switches and controls for a vehicle such that the control function image(s) comprises one or more seat adjustment image(s) as taught by Georgiv because Murray mentions locating his HMI control interface on a vehicle door (paragraph [0024]) which is the same location used by Georgiv (see Fig. 3) to control seat adjustments and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yetukui (US 20120268665 A1).  See Fig. 18, [0044]-[0045] illustrating a touch panel with control function images located on an interior side door of a vehicle.
Galan Garcia  (US-20190135199 A1) disclose vehicle interior components including a user interface that includes a display and control function images, camera 
Yokoya (US 20160363994 A1) teaches a tracking device for detecting a gesture, movement of a head and/or eye movement (see eye gaze information acquiring unit 130 and eye gaze detection mechanism, Fig.3, paragraphs [0056], [0060]}.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/Primary Examiner, Art Unit 2486